DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Specification Objections
The disclosure is objected to because of the following informalities:
Spell out the first use of all acronyms such as API and CPU.
Appropriate correction is required.


Claim Objections
Claims 1, 5, 7-9, 13, 15, and 19 are objected to because of the following informalities:
Claim 1: Change from “performing an API call; or c) getting or setting a field in a configuration file or database; and” to “performing an [[API]] Application Programming Interface (API) call; or c) getting or setting a field in a configuration file or a database; and” (page 19).
Claim 5: Spell out the acronym “CPU.”
Claim 7: Change from “performing a BASH command or other shell command.” to “performing a BASH command or [[other]] another shell command.” (page 20).
Claim 8: Change from “executing obtaining additional KB records and executing additional one or more” to “
Claim 9: Change from “performing an API call; or c) getting or setting a field in a configuration file or database; and” to “performing an [[API]] Application Programming Interface (API) call; or c) getting or setting a field in a configuration file or a database; and” (page 20).
Claim 13: Spell out the acronym “CPU.”
Claim 15: Change from “performing an API call; or c) getting or setting a field in a configuration file or database; and” to “performing an [[API]] Application Programming Interface (API) call; or c) getting or setting a field in a configuration file or a database; and” (page 22).
Claim 19: Spell out the acronym “CPU.”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claims 1, 9, and 15 recite:
obtaining a knowledge base (KB) record, wherein the KB record includes one or more instructions that are computer-executable;
executing the one or more instructions of the KB record, including at least one of: a) searching for one or more terms in a log file associated with a data processing system; b) performing an API call; or c) getting or setting a field in a configuration file or database; and
determining an issue with the data processing system, based on the executing of the one or more instructions.
	The ‘obtaining’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses mere data gathering, e.g. a person obtaining a printout of a data record.
	The ‘executing’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “executing” in the context of this claim encompasses merely performing a mental process step using a generic computer, e.g., the person studying and/or working with data fields in Excel.
	The ‘determining’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person thinking about data and coming to a determination.

	Claims 2, 10, and 16 recite:
wherein executing the one or more instructions includes performing at least two of: a) searching for the one or more terms in the log file associated with the data processing system; b) performing the API call; or c) getting or setting the field in the configuration file or the database.
	The ‘performing’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “performing” in the context of this claim encompasses merely performing two mental process steps using a generic computer, e.g., the person studying and working with data fields in Excel.

	Claims 3, 11, and 17 recite:
wherein executing the one or more instructions includes referencing one or more criteria of the one or more instructions that indicate whether or not the issue is present.
	The ‘referencing’ limitation of # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “referencing” in the context of this claim encompasses the person making a notation and/or mark next to data on paper.

	Claims 4, 12, and 18 recite:
wherein in response to when the one or more criteria are satisfied, executing the one or more instructions includes at least one of: performing the API call, setting the field in the configuration file or the database, deleting or adding a software component, modifying a permission associated with a user or a digital asset, starting or stopping a service, or communicating an alert to the user.
	The ‘executing’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “executing” in the context of this claim encompasses merely performing mental process steps using a generic computer, e.g., the person working with data fields in Excel and/or notifying another person.

	Claims 5, 13, and 19 recite:
wherein executing the one or more instructions includes retrieving system information of the data processing system including at least one of: a disk space, a memory status, a CPU load, a version of an application, a version of an operating system, a list of installed applications, or a list of active services.
	The ‘retrieving’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses mere data gathering, e.g. the person obtaining a printout of a data record.

	Claims 6, 14, and 20 recite:
wherein executing the one or more instructions includes getting or setting a field in a software registry.
	The ‘getting/setting’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “getting/setting” in the context of this claim encompasses merely performing mental process steps using a generic computer, e.g., the person working with data fields in a table.

	Claim 7 recites:
performing a BASH command or other shell command.
	The ‘performing’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “performing” in the context of this claim encompasses the person merely performing a generic computer function.

	Claim 8 recites:
executing obtaining additional KB records and executing additional one or more instructions of the additional KB records; and
determining the issue with the data processing system based on the executing of the one or more instructions of the additional KB records and the executing of the one or more instructions of the KB record.
	The ‘obtaining’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses mere data gathering, e.g. the person obtaining a printout of a data record.
	The ‘executing’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “executing” in the context of this claim encompasses merely performing a mental process step using a generic computer, e.g., the person studying and/or working with data fields in Excel.
	The ‘determining’ limitation of # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the person thinking about data and coming to a determination.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
a non-transitory computer-readable medium (Claim 9),
one or more processors (Claim 9),
a computing device (Claim 9),
a data processing system (Claim 15),
computer-readable memory (Claim 15), and
a processor (Claim 15).
	These elements are recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the aforementioned additional elements of using a processor to perform both the ranking and determining steps amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

For at least the reasoning provided above, Claims 1-20 are patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acharyya et al. (U.S. Patent No. US 11,157,390 B2), hereinafter “Acharyya.”

With regards to Claim 1, Acharyya teaches:
a computer-implemented method, comprising:
obtaining a knowledge base (KB) record, wherein the KB record includes one or more instructions that are computer-executable (Fig. 2; col. 5, lines 49-67; col. 6, line 1; regarding, e.g., error-type solution template examples [KB record{s}] that are found in a solution database; Fig. 7B; col. 8, lines 64-67; col. 9, lines 1-12 [which provide one solution template example]; Fig. 10; and col. 10, lines 35-53 [which provide another solution template example].);
executing the one or more instructions of the KB record, including at least one of: a) searching for one or more terms in a log file associated with a data processing system; b) performing an API call; or c) getting or setting a field in a configuration file or database (Fig. 7B; col. 8, lines 64-67; col. 9, lines 1-12; Fig. 10; and col. 10, lines 35-53.); and
determining an issue with the data processing system, based on the executing of the one or more instructions (Fig. 7B; col. 8, lines 64-67; col. 9, lines 1-12; regarding, e.g., a Bash unary operator expected error [a first example of an issue]; Fig. 10; and col. 10, lines 35-53; regarding, e.g., an out of memory condition [a second example of an issue].).

With regards to Claim 2, Acharyya teaches the method of Claim 1 as referenced above.  Acharyya further teaches:
wherein executing the one or more instructions includes performing at least two of: a) searching for the one or more terms in the log file associated with the data processing system; b) performing the API call; or c) getting or setting the field in the configuration file or the database (Fig. 10 and col. 10, lines 35-53; regarding, e.g., getting the memory configuration value to determine if it is less than 300 MB, and if so, then editing a value in a data field to increase the memory by 40 MB.  The Examiner notes that these two actions line up with the example found in the Specification of the instant application: ¶ 0016: Similarly, the system can get a field in a configuration file or data base and determine that an issue is present.  The system can then set a field in the configuration file [e.g., with an API call or through other means] and/or set a field in a data base, as a correction or remedy.).

With regards to Claim 3, Acharyya teaches the method of Claim 1 as referenced above.  Acharyya further teaches:
wherein executing the one or more instructions includes referencing one or more criteria of the one or more instructions that indicate whether or not the issue is present (Fig. 10 and col. 10, lines 35-53; regarding, e.g., getting the memory configuration value [one or more criteria] to determine if it is less than 300 MB.).

With regards to Claim 4, Acharyya teaches the method of Claim 3 as referenced above.  Acharyya further teaches:
wherein in response to when the one or more criteria are satisfied, executing the one or more instructions includes at least one of: performing the API call, setting the field in the configuration file or the database (Fig. 10 and col. 10, lines 35-53; regarding, e.g., editing a value in a data field to increase the memory by 40 MB.), deleting or adding a software component, modifying a permission associated with a user or a digital asset, starting or stopping a service, or communicating an alert to the user.

With regards to Claim 5, Acharyya teaches the method of Claim 1 as referenced above.  Acharyya further teaches:
wherein executing the one or more instructions includes retrieving system information of the data processing system including at least one of: a disk space, a memory status (Fig. 10 and col. 10, lines 35-53.), a CPU load, a version of an application, a version of an operating system, a list of installed applications, or a list of active services.

With regards to Claim 7, Acharyya teaches the method of Claim 1 as referenced above.  Acharyya further teaches:
wherein executing the one or more instructions includes performing a BASH command (Fig. 1; col. 5, lines 20-29; Fig. 6A; and col. 7, lines 44-64.) or other shell command.

With regards to Claim 9, the method of Claim 1 performs the same steps as the medium of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Acharyya.  Acharyya further teaches:
a non-transitory computer-readable medium storing instructions which, when executed by one or more processors of a computing device, cause the computing device to perform operations (col. 13, lines 3-7 and col. 14, lines 10-16.).

With regards to Claim 10, Acharyya teaches the medium of Claim 9 as referenced above.  The method of Claim 2 performs the same steps as the medium of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Acharyya.

With regards to Claim 11, Acharyya teaches the medium of Claim 9 as referenced above.  The method of Claim 3 performs the same steps as the medium of Claim 11, and Claim 11 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Acharyya.

With regards to Claim 12, Acharyya teaches the medium of Claim 11 as referenced above.  The method of Claim 4 performs the same steps as the medium of Claim 12, and Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Acharyya.

With regards to Claim 13, Acharyya teaches the medium of Claim 9 as referenced above.  The method of Claim 5 performs the same steps as the medium of Claim 13, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Acharyya.

With regards to Claim 15, the method of Claim 1 performs the same steps as the system of Claim 15, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Acharyya.  Acharyya further teaches:
a data processing system (col. 13, lines 1-3.), comprising:
computer-readable memory (col. 13, lines 3-26.); and
a processor that executes instructions stored on the computer-readable memory, causing the data processing system to perform operations (col. 14, lines 10-16.).

With regards to Claim 16, Acharyya teaches the system of Claim 15 as referenced above.  The method of Claim 2 performs the same steps as the system of Claim 16, and Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Acharyya.

With regards to Claim 17, Acharyya teaches the system of Claim 15 as referenced above.  The method of Claim 3 performs the same steps as the system of Claim 17, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 3 by the teachings of Acharyya.

With regards to Claim 18, Acharyya teaches the system of Claim 17 as referenced above.  The method of Claim 4 performs the same steps as the system of Claim 18, and Claim 18 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 4 by the teachings of Acharyya.

With regards to Claim 19, Acharyya teaches the system of Claim 15 as referenced above.  The method of Claim 5 performs the same steps as the system of Claim 19, and Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Acharyya.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharyya, and further in view of Panigrahy et al. (U.S. Patent No. US 8,069,374 B2), hereinafter “Panigrahy.”

With regards to Claim 6, Acharyya teaches the method of Claim 1 as referenced above.  Acharyya does not explicitly teach:
wherein executing the one or more instructions includes getting or setting a field in a software registry in accordance with the method of Claim 1.
However, Panigrahy teaches:
wherein executing the one or more instructions includes getting or setting a field in a software registry (col. 4, lines 17-39.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Acharyya with modification of registry values as taught by Panigrahy because a simple substitution of one known element (modifying an original pattern field – Acharyya: Fig. 7B and Acharyya: col. 9, lines 2-12) for another (modification of registry values) can be performed to obtain predictable results (providing known value / field means for fixing a defective software item).

With regards to Claim 14, Acharyya teaches the medium of Claim 9 as referenced above.  The method of Claim 6 performs the same steps as the medium of Claim 14, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Acharyya in view of Panigrahy.

With regards to Claim 20, Acharyya teaches the system of Claim 15 as referenced above.  The method of Claim 6 performs the same steps as the system of Claim 20, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Acharyya in view of Panigrahy.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Acharyya, and further in view of Schnegelberger et al. (U.S. Patent No. US 9,471,594 B1), hereinafter “Schnegelberger.”

With regards to Claim 8, Acharyya teaches the method of Claim 1 as referenced above.  Acharyya does not explicitly teach:
executing obtaining additional KB records and executing additional one or more instructions of the additional KB records; and
determining the issue with the data processing system based on the executing of the one or more instructions of the additional KB records and the executing of the one or more instructions of the KB record in accordance with the method of Claim 1.
However, Schnegelberger teaches:
executing obtaining additional KB records and executing additional one or more instructions of the additional KB records (Fig. 1; col. 4, lines 29-44; Fig. 3; and col. 7, lines 46-67.); and
determining the issue with the data processing system based on the executing of the one or more instructions of the additional KB records and the executing of the one or more instructions of the KB record (col. 2, lines 60-65; Fig. 1; col. 4, lines 29-44; Fig. 3; and col. 7, lines 46-67.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Acharyya with providing remediation packages tied to a defect (issue) as taught by Schnegelberger because combining prior art elements (handling a second software defect – Acharyya: col. 11, lines 23-33; and handling multiple instances of the same software defect) according to known methods can be performed to yield predictable results (providing means for handling one or more software defects even if the defect occurs more than once).


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
McMahan et al. (U.S. Patent Application Publication No. US 2012/0239971 A1); teaching a method, system, and computer program product for mitigating known software defects.  A code containing the defect is executed in a data processing system.  An error caused by the defect is detected.  A function implemented external to the code is called, where the function is a part of a library accessible to the code, and where the function is called for the code for a purpose other than to correct the error.  A corrective code embedded in the function is executed, the corrective code attempting to correct the error.  Executing the code is continued after the corrective code has corrected the error.
Wangkhem et al. (U.S. Patent No. US 9,529,662 B1); teaching a method and system for dynamic rule-based automatic crash dump analysis.  In an example, a dynamic rule-based crash dump analysis system retrieves debug symbol data, rules, and commands from a server over a network.  The actions are executed based on the retrieved rules in order to automatically analyze a crash dump using a debugger and the debug symbol data.  During the process of analyzing the crash dump, the system parses output from the debugger for further rule processing and creates a human-readable analysis file from the parsed output.
Vedurumudi et al. (U.S. Patent No. US 10,379,934 B2); teaching instances of the applications executing in the cloud service environments that users interact with.  Each of the cloud service environments includes a respective set of instances of the applications.  Each of the cloud service environments and the respective set of instances is associated with a different one of the users.  Errors are detected during the execution of the instances of the applications.  Sets of log file information describing the errors are created.  Each of the sets of log file information describes one of the errors.  Log files are created.  Each of the log files include one of the sets of log file information and an identification of a cloud service environment where an associated error occurred.  The log files are categorized based on identifications of the cloud service environments.  A post error analysis report including information from the categorized log files is provided for a particular cloud service environment.
Jiang et al. (U.S. Patent Application Publication No. US 2022/0035693 A1); teaching, in an approach to blockchain management of cloud service provisioning failures, one or more computer processors capture one or more application programming interface (API) calls associated with a service provision.  One or more computer processors submit the captured one or more API calls to a blockchain ledger.  One or more computer processors detect a system failure during the service provision.  One or more computer processors extract the submitted one or more API calls from the blockchain ledger.  Based on the extracted one or more API calls, one or more computer processors identify a problematic system associated with the system failure.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114